1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
In claim 1, the phrase “a plurality of detection coils which are differentially connected to each other” is indefinite as it is vague as to how a plurality of coils is differential connected; e.g. how 3 or 4 coils are differential connected to each other; the phrase “wherein one of the excitation coils and one of the detection coils are disposed to be inclined toward the inspection target surface as the one of the excitation coils and the one of the detection coils approach each other” is indefinite as it is not clear what is meant by “inclined towards the inspection target” and what is meant by “coils approach each other”; the structure as claimed is vague thus the scope of the claim;
In claim 2, the phrase “Wherein the one of the excitation coils and the one of the detection coils are inclined so as to be symmetrical to each other with a virtual horizontal plane between the one of the excitation coils and the one of the detection coils as a boundary” is indefinite as the structure as claimed is vague; it is vague as to what the virtual horizontal plane and a 
In claim 3, the phrase “wherein a center position of the second detection coil is disposed between a center position of the first excitation coil and a center position of the first detection coil in a direction in which the first excitation coil and the first detection coil are adjacent to each other” is indefinite as it is vague what a center position is; it is not clearly defined; what is “a direction”? it is vague how a center position of a coil is located between two center positions in a direction.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 (insofar as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piriou et al. (6,018,242).
As to claim 1, Piriou discloses an eddy current flaw detecting probe including a plurality of excitation coils (fig. 6) which is configured to generate an alternating magnetic field so as to generate the eddy current in the inspection target; and a plurality of detection coils (fig. 6) which are differentially connected to each other (see col. 2, line 4), wherein the plurality of excitation coils include a first excitation coil e.g. 10a and a second excitation coil e.g. 10c which is disposed at a distance from the first excitation coil e.g. 10a, wherein the plurality of detection coils include a first detection coil e.g. 10b which is disposed on a second center line intersecting a first center line which connects a center of the first excitation coil 10a and a center of the second excitation coil 10b to each other and a second detection coil 10d which is disposed on a side opposite to the first detection coil 10b according to the first center line on the second center line (figs. 1,8), and wherein one of the excitation coils and one of the detection coils are disposed to be inclined toward the inspection target surface (fig. 3) as the one of the excitation coils and the one of the detection coils approach each other.

    PNG
    media_image1.png
    269
    728
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    290
    521
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    287
    557
    media_image3.png
    Greyscale


As to claim 2, Piriou discloses an eddy current flaw detecting probe wherein the one of the excitation coils 10a and the one of the detection coils are inclined so as to be symmetrical to each other with a virtual horizontal plane between the one of the excitation coils and the one of the detection coils as a boundary (see fig. 3; col. 3, lines 42-45).

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 (insofar as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Piriou in view of Cecco et al. (5,506,503).
As to claim 3, Piriou discloses an eddy current flaw detecting probe wherein a center position of the second detection coil is disposed between a center position of the first excitation coil and a center position of the first detection coil in a direction in which the first excitation coil and the first detection coil are adjacent to each other (see figs. 1,6-9). However, Cecco is cited to show this feature. Cecco discloses an eddy current probe wherein the center of the detection coil is located between the centers of the detection and excitation coil (see fig. 2a). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Piriou to use the coil configuration of Cecco for non-destructive testing or inspecting of the tubular components.
As to claims 4-5, Piriou in view of Cecco discloses an eddy current flaw detecting probe wherein the coils are mounted on the tubular member (see e.g. fig. 2b).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858